Name: Commission Regulation (EEC) No 2753/81 of 23 September 1981 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 9 . 81 Official Journal of the European Communities No L 269/5 COMMISSION REGULATION (EEC) No 2753/81 of 23 September 1981 fixing the import levies on rice and broken rice offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic: Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), and in particular Article 1 1 (2) thereof, Whereas the import levies on rice and broken rice were fixed by Regulation (EEC) No 2526/81 (3), as last amended by Regulation (EEC) No 2677/81 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2526/81 to today's The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 24 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p . 1 . ( 2) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (') OJ No L 248 , 1 . 9 . 1981 , p . 5 . (&lt;) OJ No L 263 , 17 . 9 . 1981 , p . 7 . No L 269/6 Official Journal of the European Communities 24. 9 . 81 ANNEX to the Commission Regulation of 23 September 1981 fixing the import levies on rice and broken rice (ECU / tonne) CCT heading No Description Third countries (') ACP or OCT C ) e) C) ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 47-40 20-07 2 . Long grain 49-62 21-18 b) Husked rice : 1 . Round grain 59-25 2600 2. Long grain 62-02 27-38 II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 51-90 27-04 2. Long grain 154-12 78-11 b) Wholly milled rice : 1 . Round grain 55-27 29-15 2 . Long grain 165-22 84-12 III . Broken rice 36-87 1 5-42 (') Subject to the application of the provisions of Article 10 of Regulation (EEC) No 435/80 . (2) In accordance with Regulation (EEC) No 435/80 , the levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the 'overseas countries and territories '. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 1 la of Regulation (EEC) No 1418/76 .